UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6469



RICHARD A. VOGENEY,

                                            Petitioner - Appellant,

          versus

ZEB CREWS; STATE OF NORTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Graham C. Mullen, Dis-
trict Judge. (CA-95-204-2-MU)


Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Richard A. Vogeney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

reconsideration of the court's prior order denying relief on his 28

U.S.C. § 2254 (1988), amended by Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 petition,

which the court properly construed as an action under 42 U.S.C. §

1983 (1988). We have reviewed the record and the district court's

opinion and find no abuse of discretion. Accordingly, we deny a

certificate of probable cause to appeal; to the extent that a cer-
tificate of appealability is required, we deny such a certificate.
We dismiss the appeal on the reasoning of the district court.

Vogeney v. Crews, No. CA-95-204-2-MU (W.D.N.C. Mar. 11, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2